MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            Sep 29 2017, 10:28 am
court except for the purpose of establishing
                                                                          CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
estoppel, or the law of the case.                                          and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                  Attorney General of Indiana
Brooklyn, Indiana
                                                         Henry A. Flores, Jr.
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Korey M. Sawicki,                                        September 29, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         70A01-1704-CR-757
        v.                                               Appeal from the Rush Circuit
                                                         Court
State of Indiana,                                        The Honorable David E. Northam,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         70C01-1512-F4-772



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 70A01-1704-CR-757 | September 29, 2017      Page 1 of 6
[1]   Korey M. Sawicki appeals his four-year sentence for Level 4 felony burglary. 1

      As his sentence is not inappropriate, we affirm.



                                Facts and Procedural History
[2]   On October 8, 2015, in Rush County, Sawicki broke into the house of Sandra

      and Donald Rech. He stole “(2) MAC Laptops, (1) 43” Samsung Flat Screen

      TV, [and] (1) Computer Case.” (App. Vol. 2 at 8.) Blood found on a broken

      window in the house matched Sawicki’s blood. On December 23, 2015, the

      State charged Sawicki in Rush County with one count of Level 4 felony

      burglary and one count of Level 6 felony theft 2 for his actions at the Rech

      residence.


[3]   One day before burglarizing the Rech house, Sawicki had committed two

      burglaries in Hancock County. Three weeks after the Rech burglary, he

      returned to Hancock County and committed two more burglaries. For those

      crimes in Hancock County, in June 2016, Sawicki pleaded guilty to two counts

      of Level 4 felony burglary and received consecutive sentences of five years for

      an aggregate ten-year sentence. 3




      1
          Ind. Code § 35-43-2-1 (2014).
      2
          Ind. Code § 35-43-4-2 (2014).
      3
          The State dismissed two burglary charges and two theft charges in return for his guilty plea.


      Court of Appeals of Indiana | Memorandum Decision 70A01-1704-CR-757 | September 29, 2017            Page 2 of 6
[4]   Then, on January 23, 2017, back in Rush County, Sawicki pleaded guilty to the

      burglary charge, and the State dismissed the theft charge. Pursuant to the plea

      agreement, the State agreed to a four-year sentence; however, it was left to the

      discretion of the trial court whether this sentence would be consecutive to or

      concurrent with the sentences from Hancock County. After noting Sawicki’s

      “extensive criminal history,” (Tr. at 11), the trial court ordered Sawicki to serve

      the four-year sentence consecutive to the sentences from Hancock County.



                                 Discussion and Decision
[5]   Sawicki asserts his sentence is inappropriate. Under Appellate Rule 7(B), we

      may revise a sentence if, after due consideration of the trial court’s decision, we

      find the sentence inappropriate in light of the nature of the offense and the

      character of the offender. Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007),

      clarified on reh’g 875 N.E.2d 218 (2007). We consider not only the aggravators

      and mitigators found by the trial court, but also any other factors appearing in

      the record. Johnson v. State, 986 N.E.2d 852, 856 (Ind. Ct. App. 2013). We

      defer to the trial court’s decision, and our goal is to determine whether the

      defendant’s sentence is inappropriate, not whether some other sentence would

      be more appropriate. Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012), reh’g

      denied. Sawicki, as the defendant, bears the burden of demonstrating his

      sentence is inappropriate. See Childress v. State, 848 N.E.2d 1073, 1080 (Ind.

      2006).




      Court of Appeals of Indiana | Memorandum Decision 70A01-1704-CR-757 | September 29, 2017   Page 3 of 6
[6]   When considering the nature of the offense, the advisory sentence is the starting

      point for determining the appropriateness of a sentence. Anglemyer, 868 N.E.2d

      at 494. The sentencing range for a level 4 felony is “a fixed term of between

      two (2) and twelve (12) years, with the advisory sentence being six (6) years.”

      Ind. Code § 35-50-2-5.5 (2014). The trial court sentenced Sawicki to four years

      pursuant to the terms of his plea agreement, which is less than the advisory for

      a Level 4 felony.


[7]   While committing this offense, Sawicki broke windows to enter the Rech house

      and stole more than $750 worth of items. During the pre-sentence

      investigation, Sawicki said he was “frustrated because he feels if his co-

      respondent had not talked the State could not have proven their cases.”

      (Confidential App. Vol. 2 at 68.) The officer taking the report noted “[Sawicki]

      believes his criminal actions were justified by the fact he was taking care of his

      girlfriend [and] he stole to make ends meet.” (Id.) The officer reported Sawicki

      “demonstrated no remorse for the victims; rather, he doesn’t want them to feel

      the offenses were personal as he chose houses at random.” (Id. at 69.) These

      statements reflect Sawicki has no respect for the law and will not discontinue

      his criminal activity.


[8]   When considering the character of the offender, one relevant fact is the

      defendant’s criminal history. Johnson, 986 N.E.2d at 857. The significance of

      criminal history varies based on the gravity, nature, and number of prior

      offenses in relation to the offense. Id. The trial court specifically noted that

      “without referring even to a juvenile record[, Sawicki’s criminal record] appears

      Court of Appeals of Indiana | Memorandum Decision 70A01-1704-CR-757 | September 29, 2017   Page 4 of 6
      to have . . . gone all the way back through most of his adult life, . . . so basically

      the Court believes that the, uh, extensive criminal history, . . . warrant[s] that . .

      . this sentence be imposed consecutively.” (Tr. at 11.) Sawicki’s criminal

      history, without including the current charge or the Hancock County charges,

      includes two felony theft charges and multiple misdemeanor drug possession

      charges, along with a felony drug possession charge. (See Confidential App.

      Vol. 2 at 62-64.)


[9]   Taking into account the below-advisory sentence of four years, Sawicki’s

      criminal history, and his lack of remorse, we see nothing inappropriate about

      his four-year sentence. See, e.g., Johnson, 986 N.E.2d at 857 (affirming sentence

      as not inappropriate based on criminal history); see also Davis v. State, 892

      N.E.2d 156, 165 (Ind. Ct. App. 2008) (lack of remorse reflects poorly on the

      offender). 4



                                                  Conclusion



      4
        Sawicki characterizes his sentence as inappropriate because the trial court ordered him to serve the four-
      year sentence consecutive to his sentences from Hancock County. Sawicki’s aggregate sentence for three
      counts of Level 4 felony burglary is fourteen years: five years each for two counts and four years for the third.
      As noted above, the advisory sentence for Level 4 felonies is six years, with a range of two to twelve years.
      Ind. Code § 35-50-2-5.5 (2014). Not only are all three individual sentences below the advisory sentence of six
      years, Sawicki has an extensive criminal history and has shown no respect for the law or an indication he will
      change his behavior. Thus, although the sentences from Hancock County are not at issue in this appeal, we
      hold consecutive sentencing with the Hancock County charges is not inappropriate. See Perry v. State, 921
      N.E.2d 525, 528 (Ind. Ct. App. 2010) (sentence deemed not inappropriate when ordered served consecutive
      to sentence from Michigan when defendant’s character and the nature of the offense showed “complete
      disregard for the safety and property of others”).

      Court of Appeals of Indiana | Memorandum Decision 70A01-1704-CR-757 | September 29, 2017             Page 5 of 6
[10]   Neither the four-year sentence nor the fact the trial court ordered Sawicki to

       serve it consecutive to the other sentences is inappropriate. Accordingly, we

       affirm.


[11]   Affirmed.


       Barnes, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 70A01-1704-CR-757 | September 29, 2017   Page 6 of 6